                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                   No. 5:15-CR-1-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )               ORDER
                                               )
CHRISTOPHER LEE SILVER,                        )
                                               )
                           Defendant.          )


       On December 28, 2020, Christopher Lee Silver ("Silver'' or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 68].1 On June 14,

2021, the government responded in opposition and filed an exhibit in support [D.E. 77, 77-1]. As

explained below, the court denies Silver's motion.

                                                   I.

       On February 22, 2016, with a plea agreement, Silver pleaded guilty to interference with

commerce by robbery and aiding and abetting (count one) and use, carry, and brandish a :firearm in

furtherance of a crime of violence and aiding and abetting (count two). See [D.E. 38, 39]. On May

26, 2016, the court held Silver's sentencing hearing and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 41, 44, 46, 47]; Sent. Tr. [D.E. 57] 4-5. The court

determined Silver's total offense level to be 17, his crimjnal history category to be VI, and his

advisory guideline range on count one to be 51 to 63 months' imprisonment and on count two to be

       1 Silver also moves for reconsideration of this court's May 14, 2021 order- denying his
motion to obtain copies of his case documents without charge. See [D.E. 76]. The court has
reviewed the motion and the governing law. The court denies Silver's motion as meritless.
84 months' consecutive imprisonment. See Sent. Tr. [D.E. 57] 6-7. After thoroughly considering

all relevant factors under 18 U.S.C. § 3553(a), the court sentenced Silver to 60 months'

imprisonment on count one and 84 months' consecutive imprisonment on count two, for a total of

144months' imprisonment. Seeid.13-16. Silver appealed. See [D.E. 48]. OnNovember6,2019,

the United States Court ofAppeals for the Fourth Circuit affirmed this court's judgment. See United

States v. Silver, 794 F. App'x 248, 252 (4th Cir. 2019) (per curiam) (unpublished).

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons (''BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminiim-ative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility,whicheverisearlier." 18U.S.C.§3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, haye

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the comm.unity. Id. In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the comm.unity." U.S.S.G. § lBl.13(2). Section 1Bl.13's

                                                  2
application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 2 Application note 2 states


       2
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is--

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially djmjnj!ilhes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii) .
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.


                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l){A). See, e.g.. United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

v. Kibble, 992F.3d326, 330--31 (4th.Cir. 2021); UnitedStatesv. McCoy, 981 F.3d271,280--84 (4th

Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

upon,motion of the Director of the [BOP]." Kibble, 992 F.3d at 330--31. Nevertheless, section




               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy, 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See.~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       Silver does not contend that he has exhausted his administrative remedies. Cf. [D.E. 68].

Nonetheless, the government has not invoked section 3582's exhaustion requirement. See United

States v. Alam, 960 F.3d-831, 833-34 (6th Cir. 2020).3 Accordingly, the court addresses Silver's

claim on the merits.

       Silver seeks compassionate release pursuant to section 3582(c)(1 )(A). In support, Silver cites

the COVID-19 pandemic and his rehabilitation efforts. See [D.E. 68] 3.

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Silver's rehabilitation efforts are extraordinary and compelling reasons

under section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory


       3
          The Fourth Circuit has ·not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5
role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3553(a) factors counsel against reducing Silver's sentence. See High. 997 F.3d at 187-91; Kibble,

992 F.3d at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020

WL 1874140, at *3-8;

       Silver is 38 years old and engaged in serious criminal conduct in May 2013. See PSR ft 4-6.

On May 12, 2013, Silver entered the Marathon Gas Station in Battleboro, North Carolina,

approached the cashier, brandished a handgun, and demanded that she give him the money from the

register, the store's North Carolina Lottery funds, and two cartons of cigarettes. See id. After

receiving some of these items from the clerk, Silver fled the scene and was later apprehended. See

id. Silver is accountable for robbing the store of $500 and the cigarettes. See id.

       Silver is a violent recidivist with convictions for communicating threats, failure to return

rental property, larceny, assault on a government official or employee, simple assault, fleeing or

eluding arrest with a motor vehicle (two counts), and carrying a concealed weapon. See id.          ft
11-33. Silver also has performed poorly on supervision. See id. ,r 14. Nonetheless, Silver has

taken some positive steps while incarcerated on his federal sentence. See [D.E. 68] 3.

       The court has considered Silver's exposure to COVID-19 and his rehabilitation efforts. Cf.

Pcmperv. United States, 562 U.S. 476, 480-81 (2011); High. 997 F.3d at 187-91; United States v.

McDonald, 986 F.3d 402,412 (4th Cir. 2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir.

2019). Having considered the entire record, the steps that the BOP has taken to address COVID-19,

to vaccinate Silver,4 the section 3553(a) factors, Silver's arguments, the government's persuasive

response, and the need to punish Silver for his serious criminal behavior, to incapacitate Silver, to


       4
         As of May 11, 2021, Silver has received both doses of the Pfizer BioNTech COVID-19
vaccine. See [D.E. 77-1] 1.

                                                  6
promote respect for the law, to deter others, and to protect society, the court declines to grant Silver's

motion for compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 1959,

1966--68 (2018); High, 997 F.3d at 187-91; R ~ 978 F.3d at 1008--09; Chambliss, 948 F.3d at

693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13,

2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam.) (unpublished).

                                                   II.

        Insum, the court DENIES Silver'smotionforcompassionaterelease [D.E. 68] andDENIES

Silver's motion for reconsideration [D.E. 76].

        SO ORDERED. This         ~~   day of June 2021.



                                                          . lSC. DEVER ill
                                                          United States District Judge




                                                    7


             r:
